Citation Nr: 0426528	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
chronic recurrent low back strain, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esquire


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1981.

The appeal arises from a Mary 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  This claim was previously before the Board in 
June 2003 and remanded for additional development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's low back disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  The regulations used to 
evaluate diseases and injuries of the spine have changed 
since the veteran's claim was filed.  These changes became 
effective on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, absent Congressional intent to the 
contrary.  Prior to the effective date of the new 
regulations, the veteran's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000; 65 Fed. Reg. 34,532 (May 30, 2000). 

In addition, the veteran has not been afforded a VA 
orthopedic examination since 2000; therefore, further 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  The examination should include a review of the 
veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in 2000.  

In addition, the veteran is appealing the original assignment 
of his disability evaluation for the low back disability 
following the award of service connection.  In such a case, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the 
veteran's disability evaluation must be considered from July 
1997 to the present.

In May 2001, a supplemental statement of the case denied 
service connection for lumbar disc disease.  The veteran's 
representative in a July 2001 letter questioned this action, 
noting that the veteran had not raised the issue of service 
connection for lumbar disc disease, but further stated, "we 
would not object if you wished to open such a claim."  The 
Board does not construe this as a claim for service 
connection for lumbar disc disease, as the representative 
left that decision to the RO (". . .if you wish to open such 
a claim.").  This is a decision for the veteran and his 
representative to make, and their indecisive statement cannot 
be accepted as a claim.  In October 2001, the RO, via letter, 
informed the veteran of the award of 40 percent for low back 
strain.  A notice of disagreement as to the increased rating 
issue was filed in August 2002.  A February 2003 supplemental 
statement of the case addressed service connection for lumbar 
disc disease and increased rating for low back strain.  In 
April 2003, the veteran's representative requested additional 
benefits for spinal stenosis.  The Board accepts this as a 
request for service connection for disc disease of the lumbar 
spine.  

While the case is in remand status, the RO should provide 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA).  Specifically, the veteran should be informed 
as to what evidence the VA would obtain, and what evidence he 
would be responsible for obtaining.  See 38 U.S.C.A. § 5100 
et. seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Final adjudication by the Board cannot be 
undertaken without this notice.  See Quartuccio.

Therefore, to ensure full compliance with the laws and 
regulations regarding finality of prior unappealed rating 
decisions, and due process requirements, the case is REMANDED 
to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate his 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The veteran should be afforded the 
following VA examinations:

VA orthopedic and neurological 
examinations, to assess the severity 
of his service-connected low back 
disability.  Prior to the 
examination, the claims folder must 
be made available to the orthopedist 
and neurologist for review of the 
case.  A notation to the effect that 
this record review took place should 
be included in the report of the 
examiners.  The examinations should 
include any diagnostic testing that 
is deemed necessary for an accurate 
assessment and the examiners should 
review the results of any testing 
prior to completing the report.  The 
physician should describe in detail 
all symptoms reasonably attributable 
to the service-connected back 
disability and its current severity.

a.  The orthopedist should determine 
whether there is limitation of 
motion in all planes of motion, 
measured to the nearest five degrees 
and, if less than the maximum ranges 
of motion specified in Note 2 to the 
General Rating Formula for Diseases 
and Injuries of the Spine, at 38 
C.F.R. § 4.71a, whether the ranges 
of motion found are normal and, if 
so, the examination must set forth 
an explanation of the reasons for 
such assessment.

The examiner should determine 
whether there is any ankylosis, and, 
if so, whether it is favorable or 
unfavorable, and whether there is 
any muscle spasm, guarding, or 
localized tenderness causing 
abnormality of gait or spinal 
contour.  The examiner should 
determine whether there is weakened 
movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to such factors.  The 
examiner should express an opinion 
as to whether pain, whether 
radiating or not, significantly 
limits functional ability during 
flare-ups or when the affected 
portion of the spine is used 
repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of 
the degree of additional range of 
motion loss due to pain on use 
during flare-ups.

The examiner should set forth the 
extent of any functional loss 
present in the veteran's spine due 
to weakened movement, excess 
fatigability, incoordination, or 
pain on use.  The examiner should 
also describe the level of pain 
experienced by the veteran and state 
whether any pain claimed by him is 
supported by adequate pathology and 
is evidenced by his visible 
behavior.  The examiner should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected back disability 
have upon veteran's daily 
activities.  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
back should be described in adequate 
detail.  Any additional impairment 
on use, or in connection with any 
flare-up should be described for 
each disability in terms of the 
degree of additional range-of-motion 
loss.  The conclusion of the 
examiner should reflect review of 
the claims folder, and the 
discussion of pertinent evidence.

The neurologist should evaluate any 
associated objective neurologic 
abnormalities, including, but not 
limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.  The 
examiner shouls indicate whether any 
neurological impairment is caused or 
aggravated by the service-connected 
recurrent low back strain.  If the 
response is affirmative, the 
neurologist should indicate whether 
the spinal stenosis, or any 
neurological pathology has resulted 
in incapacitating episodes, and the 
duration of those episodes, in 
weeks, during the past year.  The 
examiner should indicate whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc with little 
intermittent relief, causing 
pronounced impairment, or whether 
the back impairment is severe with 
recurring attacks, with intermittent 
relief.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO's review should include 
consideration of both the old and new 
criteria for the evaluation of 
disabilities of the spine, which became 
effective September 26, 2003.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




